Citation Nr: 1533788	
Decision Date: 08/07/15    Archive Date: 08/20/15

DOCKET NO.  09-28 326	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to an increased rating for type II diabetes mellitus, currently assigned a 20 percent disability evaluation.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel






INTRODUCTION

The Veteran served on active duty from October 1966 to September 1969.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.

While the Veteran previously requested a Travel Board hearing, he subsequently withdrew that request in April 2011.  See 38 C.F.R. § 20.702(e) (2014). 

The case was remanded by the Board in December 2012 for further development and this was completed, with continuation of denial regarding the underlying rating assigned for diabetes mellitus.  A January 2013 RO rating decision granted service connection for both hypertension and erectile dysfunction as secondary complications.


FINDING OF FACT

The Veteran's diabetes mellitus requires insulin and restricted diet, but not regulation of activities.


CONCLUSION OF LAW

The criteria are not met for an evaluation higher than 20 percent for type II   diabetes mellitus.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2014);        38 C.F.R. §§ 3.159, 3.321(b)(1), 4.1, 4.3, 4.7, 4.10; 4.119, Diagnostic Code 7913 (2014).




REASONS AND BASES FOR FINDING AND CONCLUSION

The Duty to Notify and Assist the Claimant

The Veterans' Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103A, 5107, 5126 (West 2014), prescribes several requirements as to VA's duty to notify and assist a claimant with the evidentiary development of a pending claim for compensation or other benefits.  See also 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2014).  VCAA notice consistent with 38 U.S.C.A.                 § 5103(a) and 38 C.F.R. § 3.159(b) must inform the claimant of any information and evidence (1) that is necessary to substantiate the claim; (2) that the claimant is expected to provide; and (3) that VA will seek to provide on the claimant's behalf.  See also Pelegrini v. Principi, 18 Vet. App. 112, 120-121 (2004) ("Pelegrini II"). 

Through VCAA notice correspondence dated September 2008, prior to the decision on appeal, the RO notified the Veteran under 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  The VCAA notice further indicated the joint obligation between VA and the Veteran to obtain pertinent evidence and information, stating that VA would undertake reasonable measures to assist in obtaining additional VA medical records, private treatment records and other Federal records.  See Quartuccio v. Principi,             16 Vet. App. 183, 186-87 (2002). 

The RO (including through the Appeals Management Center (AMC)) has also complied with the duty to assist the Veteran, including having obtained VA and private outpatient treatment records.  The Veteran has undergone VA Compensation and Pension examination, including most recently in January 2013, consistent with the Board's remand directive.  See 38 C.F.R. § 4.1 (for purpose of application of the rating schedule accurate and fully descriptive medical examinations are required with emphasis on the limitation of activity imposed by the disabling condition).            In furtherance of the claim, the Veteran provided several personal statements.              He previously requested the opportunity for a Board hearing, but later withdrew the request.  There is no indication of any additional relevant evidence    or information that has not already been obtained.  Under these circumstances, no further action is necessary to assist the Veteran.

In sum, the record reflects that the facts pertinent to the claim have been properly developed and that no further development is required to comply with the provisions of the VCAA or the implementing regulations.  Accordingly, the Board will adjudicate the claim on the merits. 

The Merits of the Claim

Disability evaluations are determined by the application of a schedule of ratings which is based, as far as can practically be determined, on the average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Each service-connected disability is rated on the basis of specific criteria identified by diagnostic codes.            38 C.F.R. § 4.27.  Where there is a question as to which of two evaluations shall be applied, the higher evaluations will be assigned if the disability more closely approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Generally, the degrees of disability specified are considered adequate to compensate for a loss of working time proportionate to the severity of the disability.  38 C.F.R. § 4.1.

Under 38 C.F.R. § 4.119, Diagnostic Code 7913, a 10 percent rating for diabetes mellitus is warranted when the condition is manageable by restricted diet only.                A 20 percent rating is warranted for diabetes mellitus when requiring insulin and restricted diet; or oral hypoglycemic agent and restricted diet.  A 40 percent rating is warranted when it requires insulin, restricted diet, and regulation of activities.                A 60 percent rating requires insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately evaluated.  A maximum 100 percent rating requires more than one daily injection of insulin, restricted diet, and regulation of activities (avoidance of strenuous occupational and recreational activities) with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately evaluated.  38 C.F.R. § 4.119, Diagnostic Code 7913. 

A note to the criteria provides that compensable complications of diabetes mellitus are to be evaluated separately, unless they are part of the criteria used to support a 100 percent evaluation.  Noncompensable complications are to be considered              part of the diabetic process under Diagnostic Code 7913.

For purpose of applying Diagnostic Code 7913, medical evidence is required to show that occupational and recreational activities have been restricted.                       See Camacho v. Nicholson, 21 Vet. App. 360, 364 (2007).

Having reviewed this claim in light of the above, the Board is constrained to deny an evaluation higher than 20 percent diabetes mellitus, type II.  In so doing,          readily acknowledged is the Veteran's ongoing requirement of management of diabetes mellitus by restricted diet, as well as use of prescribed insulin and                 oral hypoglycemic agents.  What is demonstrably absent from the disability picture, however, is the additional requirement and component of the next higher 40 percent rating, per Diagnostic Code 7913, of "regulation of activities."  Regarding this factor, the Veteran previously averred his activities were regulated due to diabetes.               At another point, an unrelated condition of congestive heart failure was identified instead as the disorder which limited his ability to exercise.  In any event, given that resolving this question requires competent medical evidence, per the Camacho v. Nicholson holding, the RO directly inquired with the Veteran's private physician,          a Dr. Goussis, who in April 2010 responded that "...due to increased association with cardiovascular and cerebral vascular abnormalities strenuous exercise should be avoided.  However, a mild to moderate aerobic exercise program is encouraged."  Clearly from the foregoing the Veteran's diabetes mellitus in and of itself did not require limited activity.  The report of the more recent January 2013 VA examination ordered by Board remand confirms this very same finding.                    

A 40 percent schedular rating is not warranted.  It follows moreover that the next higher ratings under Diagnostic Code 7913 do not apply, given that provisions for a 40 percent rating are directly incorporated into the criteria for 60 and 100 percent.  See generally, Tatum v. Shinseki, 23 Vet. App. 152 (2009) (where a diagnostic code does not involve successive criteria (as in Diagnostic Code 7913), apply section 4.7 in such manner that not all of the specified criteria are necessary to assign a given disability evaluation).  

The Board has also considered the provisions of 38 C.F.R. § 3.321(b)(1) in regard to an extraschedular evaluation.  However, in this case, the record does not show that the Veteran's disability is so exceptional or unusual as to warrant the assignment of a higher rating on an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate. See Thun v. Peake, 22 Vet. App. 111 (2008).  The evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected diabetes mellitus is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's assigned rating with the established criteria found in the rating schedule shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.                       The Veteran and his representative have not identified any symptoms that are not contemplated in the rating criteria or otherwise alleged that the rating criteria              are inadequate.  The Board notes again that separate ratings have been assigned for the complications caused by the Veteran's diabetes.  As such, it cannot be said that the available schedular evaluation for the Veteran's diabetes mellitus is inadequate.  There is no indication in the record that any combination of the Veteran's diabetes and other service-connected disability presents an exceptional disability picture.  Based on the foregoing, the Board finds that the requirements for an extraschedular evaluation for the Veteran's service-connected disability under the provisions of 38 C.F.R. § 3.321(b)(1) have not been met. 





      (CONTINUED ON NEXT PAGE)


ORDER

An evaluation higher than 20 percent diabetes mellitus, type II is denied.




____________________________________________
Nathan Kroes
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


